DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 07 May 2021 has been entered in full.  Claim 3 is canceled.  Claims 1, 2, and 4-8 are under examination.

Withdrawn Objections And/Or Rejections
	The objection under 35 U.S.C. 132(a) regarding new matter as set forth at p. 3 of the previous Office action (mailed 10 February 2021) is withdrawn in view of the amendment removing the new matter (received 07 May 2021).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2, 4, and 6 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rocha et al. (US 2004/0037806 A1; published 26 February 2004) for reasons of record.
Applicant’s arguments (pp. 4-5, remarks received 07 May 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that the claims have been amended to recite treating and curing an age-related metabolic cardiomyopathy in an elderly subject by administering to the subject a therapeutically effective amount of an inhibitor that is specific for osteopontin (OPN).  This has been fully considered but is not found to be persuasive as it is slightly inaccurate.  The amendment of claim 1 includes a new recitation of two “wherein” clauses, wherein the therapeutically effective amount of the OPN inhibitor is sufficient to cure the age-related metabolic cardiomyopathy and also wherein the OPN inhibitor specifically inhibits the activity or expression of OPN.  However, the preamble of claim 1 remains the same, i.e., a method of treating but not a method of treating or curing.
	Applicant argues that Rocha does not teach an OPN inhibitor that specifically inhibits the activity or expression of OPN.  Applicant characterizes Rocha as teaching an aldosterone blocker, namely, eplerenone.  Applicant urges that eplerenone is not a specific OPN blocker and points to Ponda et al. (2006, Clin J Soc Nephrol 1:668-677) as evidence that blocking the eplerenone receptor has many downstream effects.  Applicant contrasts this to claim 1 which requires that the OPN inhibitor specifically inhibits the activity or expression of OPN.  This has been fully considered but is not 
	Applicant argues that Rocha fails to teach that the treatment results in the “cure” of a disease as currently recited in the claims.  Applicant characterizes Rocha as merely . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 2, 4-6, and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/131094 A1 (PFIZER INC., published 30 October 2008) in view of Thandavarayan et al. (2011, Cell. Physiol. Biochem. 28:911-922) and Dudley, Jr. et al. (US 2014/0080789 A1; published 20 March 2014) for the reasons set forth at pp. 7-8 of the previous Office action (mailed 10 February 2021) and for the reasons discussed below.
Applicant’s arguments (pp. 5-7, remarks received 07 May 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant argues that ‘094 does not teach treatment of a metabolic cardiomyopathy, treatment of the elderly, or curing of any disease as required by the claims.  Applicant argues that Thandavarayan does not provide the teachings that are missing from ‘094.  Applicant urges that the teachings of Thandavarayan have no bearing on the present claims.  Applicant argues that Thandavarayan is silent with respect to age-related metabolic cardiomyopathy.  Applicant contends that induced diabetic cardiomyopathy, as discussed in Thandavarayan, is not recited in the instant claims.  Applicant further argues that Thandavarayan fails to suggest targeting OPN as a treatment therapy, but instead points to the 14-3-3 protein.  Applicant argues that ‘789 
This has been fully considered but is not found to be persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the combination of references fairly suggests the claimed invention.  Here, the combination of references fairly suggests the claimed invention.  ‘094 teaches a method of treating the metabolic disease diabetes and related disorders, the method comprising administering a therapeutically effective amount of a specific OPN inhibitor. ‘094 teaches that insulin resistance and type 2 diabetes is associated with aging, obesity, and OPN overexpression.  Thandavarayan et al. provide evidence that OPN overexpression is also associated with increased cardiac hypertrophy, fibrosis, and inflammation in a mouse model of diabetic cardiomyopathy. Dudley, Jr. et al. teach that epidemiological risk factors for diastolic dysfunction, an early preclinical manifestation of diabetic cardiomyopathy, include age and obesity.  Accordingly, the combined teachings of the references point to the use of OPN inhibitors to treat age-related metabolic cardiomyopathy in elderly patients.  
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  By extension, the use of any publication in the scientific literature is relevant for all they contain, and not just for the focus of the authors’ work.
Regarding the recitation of a therapeutically effective amount being sufficient to cure the age-related metabolic cardiomyopathy, the broadest reasonable interpretation of the claims includes “curing” of a single symptom of the disease, e.g., chest discomfort.  It is respectfully submitted that optimization of dosages for particular degrees of therapeutic efficacy for a single symptom is well within the ordinary level of skill of the clinician.  Indeed, such is discussed by ‘094 at paragraphs [068]-[070].  See also M.P.E.P. § 2144.05, section II, OPTIMIZATION OF RANGES, wherein it is stated that optimization of ranges is considered well within the ordinary level of skill in the art, and is thus obvious absent evidence of unexpected results.  

Claims 1, 2, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/131094 Al (PFIZER INC., published 30 October 2008) in view of Thandavarayan et al. (2011, Cell. Physiol. Biochem. 28:911-922) and Dudley, Jr. et al. (US 2014/0080789 Al; published 20 March 2014) as applied to claims 1, 2, 4-6, and 8 above, and further in view of Mason et al. (2008, Mol. Cancer Ther. 7(3):548-558; .
Applicant’s arguments (pp. 7-8, remarks received 07 May 2021) have been fully considered but are not found to be persuasive for the following reasons.
Applicant refers to previous arguments regarding ‘094, Thandavarayan, and ‘789 failing to teach relevant features of claim 1.  Applicant further argues that Mason fails to cure the alleged defects of these references.  Applicant characterizes Mason as being limited to a teaching of use of agelastatin A (AA) in treating cancer.
This has been fully considered but is not fund to be persuasive.  As discussed above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Mason is relied upon as showing that AA is a potent and well tolerated OPN expression inhibitor.  It would have been obvious to modify the method of treating diabetes and related disorders in aged and obese subjects comprising administering a specific OPN inhibitor as taught by ‘094 by treating the diabetes related disorder diabetic cardiomyopathy as suggested by Thandavarayan et al. and Dudley, Jr. et al., and further by using AA as the OPN inhibitor as suggested by Mason et al. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the nature of the invention is complex and unpredictable, involving the effects of biochemical molecules on diseased physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The specification does not provide a clear definition of “age-related metabolic cardiomyopathy” as recited in the claims.  Variations of this term are discussed at paragraphs [0008]-[0009] of the published application.  Specifically, “cardiometabolic disease” is defined as including atherosclerosis, coronary heart disease, obesity-associated heart disease, insulin resistance-associated heart disease, hypertensive heart disease, cardiac remodeling, and heart failure, as per paragraph [0008] of the published application.  Paragraph [0008] also states that “age related cardiometabolic disease” includes diseases wherein age is a factor in the etiology.  Paragraph [0009] mentions “metabolic cardiomyopathy” and states that the OPN inhibitor is suitable for rescuing age-related cardiac remodeling, reducing cardiac fibrosis, and improving cardiac function.  However, there is no clear indication of what is and what is not included in the phrase “age-related metabolic cardiomyopathy” as recited in the claims.  Accordingly, the claims are quite broad.
The claims have been amended to require that the osteopontin inhibitor is administered in a therapeutically effective amount such that the age-related cardiomyopathy is cured.  As discussed above, the instant specification discusses curative treatment at paragraph [0010] of the published application.  Here it is stated that the treatment may be administered to “cure” one or more symptoms of a disorder.  However, the phrase also reads on a complete cure of all symptoms of the disease.  
The state of the art indicates that a total cure of age-related metabolic cardiomyopathy has not yet been achieved.  For example, Nishida et al. (2017, Cardiovasc Res 113:389-398) review symptoms of metabolic cardiomyopathy and current treatments which have been shown to ameliorate symptoms but not completely cure the disease pathologies.  Chong et al. (2017, Cardiovasc Res 113:422-430) review metabolic remodeling in diabetic cardiomyopathy, including some treatments that prevent, to a certain degree, and inhibit progression of the disease.  No curative treatments are disclosed.  It is noted that severe damage and even death of cardiac muscle tissue is possible in age-related metabolic cardiomyopathy.  Dead tissue cannot be cured.
Due to the large quantity of experimentation necessary to determine how to use OPN inhibitors to cure age-related metabolic cardiomyopathy, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of biological .  

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
02 June 2021